Exhibit 10.3 ASSIGNMENT OF BENEFICIARY OF STANDBY LETTER OF CREDIT To: ECO Building Products, Inc. OTCBB: ECOB 909 West Vista Way Vista, CA. 92083 Date: 6TH Day of July 2012 RE: Standby Letter of Credit #3 No: 897-117-3 Dated: To 17:00 GMT 12/04/2016 Issued by:Bank of China Beijing No. 1 Fuxingmen Nei Dajie Beijing 100818 China SWIFT Code: The undersigned beneficiary (the Assignor) assigns to ECO Building Products, Inc. OTCBB: ECOB, 909 West Vista Way, Vista, 92083, all money now due and payable, or money that may become due and payable, to the assignor under the above referenced standby letter of credit as per the conditions of Standby Letter of Credit #3.The above-referenced standby letter of credit is delivered to the Assignee with the execution of this assignment. The Assignor warrants that it has received, as of the date of this assignment, no payments outside or under the above-referenced standby letter of credit, except for the following: none.The Assignor further warrants that the amount here assigned is either due and owing or may become due and payable to the Assignor. The Assignor here (1) authorizes and directs Bank of China Beijing to deliver to the Assignee any and all payments to be made to the Assignor once the conditions of the above referenced standby letter of credit are activated; (2) authorizes the Assignee to receive those payments, in whatever form made; and (3) authorizes the Assignee to sign on behalf of the Assignor any endorsements, receipts, or acknowledgments that may be required for the Assignee’s receipt of such payments as per the conditions of the above referenced standby letter of credit. This assignment is executed this date []DATE. InsurFinancial Holdings, PLC (Reg: 05846021) Level 17 Dashwood House 69 Old Broad Street London, WEC2M 1QS United Kingdom Authorized Signature: /s/ James Patterson James Patterson Title: Director Acceptance of this Assignment on behalf of ECO Building Products, Inc.: Authorized Signature: /s/ Steve Conboy Steve Conboy Title: President & CEO SEE ATTACHED ACKNOWLEDGMENT Verification or Notarization of Signatures
